department of the treasury internal_revenue_service washington d c chief_counsel date number release date cc pa apjp wta-n-112858-01 uil memorandum for associate area_counsel sbse6 cc sb hou gl attn marilyn s ames from curt g wilson assistant chief_counsel administrative provisions judicial practice division procedure administration subject significant service_center advice this chief_counsel_advice responds to your memorandum dated date in accordance with sec_6110 this chief_counsel_advice should not be cited as precedent issue if a taxpayer files an amended_return seeking to change his or her marital status from married to single or head_of_household what type of supporting documentation should the service_center require conclusion such situations should be reviewed on a case-by-case basis to determine whether the taxpayer has provided adequate documentation no particular category of documentation should be regarded as essential facts your memorandum raises the following situation individuals file a joint federal tax_return as married but in fact are not married under applicable state law this could occur for example if the person who presides over the marriage ceremony is not authorized under state law to conduct weddings one or both of the individuals then files an amended_return listing his or her marital status as single or head_of_household discussion law as you note sec_6013 of the code generally entitles a husband and wife to file a joint_return of income_tax see also amaro v commissioner 29_tcm_914 only a couple legally married can avail themselves of the benefits of sec_6013 marital status for purposes of entitlement to file a joint_return is determined on the last day of the taxable_year assuming the individuals are both living on that date and have the same taxable_year sec_6013 sec_1_6013-4 state law governs this question of whether individuals are in fact married as of the final day of a particular taxable_year chap v commissioner 23_tcm_132 38_tc_93 the service addressed the following situation in a revenue_ruling a b were married in and filed a joint tax_return for on date a state court annulled the marriage on date stating that no valid marriage ever existed the service concluded that in light of the court’s decision a b were single individuals as of date accordingly the service concluded they must file amended federal_income_tax returns for to reflect their unmarried status revrul_76_255 1976_2_cb_40 similarly the tax_court has held that following an annulment taxpayers may be entitled to amend prior year returns to replace married status with single status see eg wilson v commissioner 35_tcm_1276 held where a marriage was declared a nullity by a state court in the taxpayer was entitled to report her and tax_liability on an individual return basis documentation issues the situation you pose -- a legally flawed marriage ceremony -- raises different documentation issues for taxpayers than an annulment in the case of an annulment the wedding ceremony typically could have produced a binding marriage were it not for some other external matter fraudulent conduct by one of the individuals for example because the ceremony itself was not flawed taxpayers often must initiate a court action if they wish to invalidate the marriage the resulting court decree will provide the taxpayer with documentation for purposes of requesting that the service change the taxpayer’s filing_status from married to non-married in your situation by contrast the taxpayers may not have initiated annulment proceedings instead they are attempting to show the service that their wedding ceremonies were invalid or that they failed to observe another absolute requirement such as obtaining a marriage license therefore they may lack the type of conclusive documentation produced by an annulment proceeding nevertheless the internal_revenue_manual contemplates the situation you have posed in i r m that section states in effect that if a single_taxpayer files a joint_return and subsequently seeks to file on an individual basis the service should honor that request if the taxpayer satisfies two conditions first the taxpayer must provide verification such as court documents showing the marriage was not valid for the tax period involved secondly the taxpayer must provide certain allocations of income credits and other items similarly as you noted in your memorandum the manual states in i r m dollar_figure that taxpayers seeking to change filing_status from married to head_of_household on the basis of an invalid marriage must submit marital status documentation such as a dissolution of marriage see also i r m citing as providing an exception to the general_rule that a joint_return cannot be replaced with a separate single or head_of_household return in both sections cited above addressing invalid marriages the manual states that taxpayers must provide documentation such as court records to show they are not married for the relevant year see i r m and thus the service can accept documentation other than court records in the type of situation you have posed each case should be reviewed individually to determine if the taxpayer has produced adequate documentation of non-married status this documentation could consist of a declaratory_judgment from a court that no valid marriage has occurred since it appears that courts in at least some states can issue such judgments see eg mass ann laws ch law co-op va code ann michie alternatively for example the taxpayer could submit an article from a reliable newspaper establishing that a marriage ceremony in which the taxpayer participated was invalid under applicable state law this might occur for example if the individual who conducted the ceremony had no authority to do so in reviewing each situation service personnel should be mindful of the fact that the service has not only the right but the duty_of determining whether a man and woman who file a joint_return are in fact legally married and entitled to file such a return see 38_tc_93 common_law marriages as you note in your memorandum of course even individuals who participate in invalid wedding ceremonies may be considered married at some point under state law if a state recognizes common_law marriage individuals who meet the requirements for such marriages are deemed married regardless of whether they participated in a valid ceremony disclosure statement this writing may contain privileged information any unauthorized disclosure of this writing may have an adverse effect on privileges such as the attorney- client privilege if disclosure becomes necessary please contact this office for our views please call nathan rosen at if you have any further questions curtis g wilson by james c gibbons chief branch administrative provisions judicial practice division procedure administration
